 BEL-AIR MART, INC.339Bel-AirMart,Inc., a Subsidiary of Mammoth Mart,Inc. and Retail Store Employees Union,Local 692,Retail Clerks International Association.Cases 5-CA-5624 and 5-CA-5771April 30, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSOn January 9, 1973, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Bel-Air Mart, Inc., a Subsid-iary of Mammoth Mart, Inc., Bel Air, Maryland, itsofficers,agents,successors, and assigns,shall take theaction set forth in the said recommended Order ex-cept that the attached notice is substituted for theAdministrative Law Judge's noticei In adopting the Administrative Law Judge's finding with regard to un-lawful surveillance and the remedy therefor,we do not rely on the activitiesof Robert Gibbs. Thus, we note that the record shows other independentevidence of unlawful surveillance sufficient in itself to sustain a finding thatRespondent violated Sec.8(a)(I). In this regard,we note the uncontradictedtestimony of the leading union advocate,Dorothy Himmelman,who testifiedthat she was being watched by various of Respondent's department managersand that Store Manager Leavitt had advised her that he had "called off theboys" subsequent to his promising her certain extra benefits if she woulddiscontinue her campaigning for the Union.APPENDIXdischarging an employee for supporting a union andby otherwise interfering with our employees' right tojoin and support a union:WE WILL offer full reinstatement to James Pila-chowski to his former job or, if that job no longerexists, to a substantially equivalent position, withbackpay plus 6-percent interest.WE WILL NOT discharge any of you for support-ing Retail Store Employees Union, Local 692,Retail Clerks International Association, or anyother union.WE WILL NOT harass or intimidate you for sup-porting Retail Store Employees Union, Local692, Retail ClerksInternationalAssociation, orany other union.WE WILL NOT Spy on your union meetings orother union activities.WE WILL NOT coercively question you aboutunion support or union activity.WE WILL NOT unlawfully interfere with yourunion activities.BEL-AIR MART, INC, A SUB-SIDIARY OF MAMMOTHMART, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 1019, CharlesCenter,Baltimore,Maryland 21201, Telephone 301-962-2822.NOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board havingfound,after trial,that we violated Federal law byDECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This consoli-dated proceeding, under Section 10(b) of the National La-203 NLRB No. 54 340DECISIONSOF NATIONALLABOR RELATIONS BOARDbor Relations Act, as amended (herein the Act), was heardat Baltimore,Maryland,on October 25 and 26, 1972,1 pur-suant to due notice.The consolidated amended complaint,issued September25, bythe General Counsel of the Nation-al LaborRelations Board,through the Regional Directorfor Region 5, alleges,in substance,that Bel-Air Mart, Inc.,a Subsidiary of Mammoth Mart,Inc. (herein the Respon-dent or Company),violated Section 8(a)(1) and(3) of theAct through acts and conduct of its agents and supervisorsmore fully detailed hereinafter.2At the hearing,all parties were represented by counseland were afforded full opportunity to introduce relevanttestimony,to examine and cross-examine witnesses, and toargue orally on the record.At the closeof the hearing,counsel for the General Counsel engaged in oral argumenton the record while counsel for the Respondent waived oralargument in favor of filing a written brief.Within the timeallowed,both counsel filed written memoranda in supportof their respective positions,which have been duly consid-ered.Upon the entire record in the case,including my observa-tion of the demeanor of the witnesses and the arguments ofcounsel,Imake the following:FINDINGS AND CONCLUSIONSIiiTHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's discount department store employs ap-proximately 90 employees who are engaged primarily inselling functions. As far as the record shows, none of theemployees prior to 1972 had been represented for purposesof collective bargaining by any labor organization. Howev-er, in about March, employee Dorothy Himmelman com-menced an organizational campaign among the employeesin an effort to have them represented for purposes of collec-tive bargaining by the Union. Thus, she talked to employeeswhile at the store property, soliciting their membership inthe Union and, beginning around the first of April, com-menced having union meetings every Wednesday night atthe Holiday Inn in nearby Aberdeen, Maryland. It is theposition of counsel for the General Counsel that Respon-dent opposed these activities and, through its agents andsupervisors, engaged in intimidatory and coercive conductwhich interfered with, restrained, and coerced employees inthe exercise of rights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(1) of the Act, and discnmi-natorily discharged one employee (a security guard) forattending union meetings. Accordingly, we come now to aconsideration of the evidence adduced in support of suchcontentions.ITHE BUSINESS OF RESPONDENTRespondent,a Delaware corporation,is a subsidiary ofMammoth Mart,Inc., and operates a discount departmentstore in Bel Air,Maryland, where it is engaged in the retailsale of goods and merchandise.In the course and conductof its business operations, Respondent,during the preced-ing 12-month period,had gross receipts in excess of$500,000,and received from outside the Stateof Marylandgoods and merchandise valued in excess of $50,000.Based upon the foregoing facts as alleged in the com-plaint,and not denied in the Respondent's answer, I findthat Respondent is, and has been at all times material, en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer does not deny, and Ifind that the Union is, and has been at all times material,a labor organization within the meaning of Section 2(5) ofthe Act.1All dates hereinafter refer to the calendaryear 1972 unlessotherwisespecified2Thecharges giving rise to the complaintwere filedby Retail Store Em-ployees Union. Local 692, Retail ClerksInternational Association(herein theUnion)on May18 in Case 5-CA-5624,and on September7 in Case 5-CA-5771 The chargeswere served on the Respondent,respectively, on theday followingtheir filing with Region5 of the National LaborRelationsBoardB.The Dischargeof JamesPrlachowskiPilachowski had workedfor the Companyas a securityguard fromOctober 31,1969, until he was discharged onApril 17.As a guard,he wore a uniform and carried keysto the store propertybut did not carrya firearm or a time-box. He described his job as being one which required himto be on the lookout for shoplifting, to make sure that alldoors were closed and locked at nighttime,3and to takedeposits to the bank.He washourly paid.At the request of Ronald Himmelman,the husband ofemployeeDorothyHimmelman,Pilachowski attended theunion meeting at the Holiday Inn on the eveningof April5.A few dayslater,according to Pilachowski's testimony,he was approached while on thejob byRespondent's per-sonnel manager,Alan Lerner.Lerner advised him that Pila-chowski was"considered management,"and that he was to"offer no opinion to the girls as to whether or not theyshould jointhe union." 4iHe was the only guard who worked during the evening shift, two otherguards worked during the day shift Neither of the guards was a supervisorover the others, all reported directly to the store managerLerner testified that on or aboutApril 5he held a meeting with the storemanager, assistant store manager,and department heads of the store, includ-ing the security guards,in which he made them aware that they were not tobecome involved in any union discussion or give advice"pro or con" aboutthe Union, or to attend any union meetings Pilachowski denied that Lernertold him that he was not to attend a union meeting I deem it unnecessaryfor the purpose of deciding the ulhmdte issue of discrimination to resolve thisparticular difference in testimony,however, were it necessary,Iwould re-solve it in favor of Pilachowski who impressed me as an honest and forthrightwitness In addition, I have considered the circumstance that Lerner's testi-mony was not corroborated by that of any other representative of manage-ment BEL-AIR MART, INC.Pilachowski attended another union meeting the nextWednesdayevening,April 12. The following Monday hewas paged by Store Manager Leavitt to come into his office.There, Leavitt confronted Pilachowskiwith the assertionthat the latter had attended two union meetings, and headmitted that he had done so. Whereupon, Leavitt advisedthat "they tell me I will have to let you go," and Pilachowskiwas discharged .5Analysis and Concluding Findings asto the Discharge of PilachowskiRespondent's defense on this aspect of the case, as expli-cated in its brief, is that the discharge of Pilachowski shouldnot be found to be unlawful because by engaging in unionactivities,i.e.,attending union meetings,Pilachowski "wasnot engaged in a protected activity under the Act." 6 Insupport of its position, it cites Section 9(b)(3) of the Act,which prohibits the Board from deciding "that any unit isappropriate for [collective-bargaining] purposes if it in-cludes, together with other employees, any individual em-ployed as a guard . . . but no labor organization shall becertified as the representatives of employees in a bargainingunit of guards if such organization admits to membership,or is affiliated directly or indirectly withan organizationwhich admits to membership, employees other thanguards." Respondent argues that "it follows that guardsmay not join a labor organization which,as in this case, alsorepresents non-guard employees of the same employer." I Idisagree with this reasoning.In the first place, there is no evidence in the record thatPilachowski "joined" the Union here-he merely attendedtwo meetings of the Union along with other employees.Thus the factual basis upon which Respondent's argumentis based is not supported by the facts. But I do not rest mydisposition of this issue on this narrow basis since, in myview, the scheme of the Act does not indicate that Congressintended that security guards should not have the protectionthat the Act affords other employees. Thus Section 7 of theAct grants employees broad rights to "self-organization, toform, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.... "The term employee is defined in Section 2(3) of the Act asincluding "any employee, and not be limited to the employ-ees of a particular employer,unlessthe Act explicitly statesotherwise.... " This latter Section of the Act specificallyexcludes certain classifications of workers such as agricul-tural laborers, domestic servants, and individuals employedby his parent or spouse, independent contractors, or indi-viduals employed by employers subject to the Railway La-bor Act. Nowhere in the definition is there an exclusion forsecurity guards, although it is apparent that Congress knewhow to exclude certain classifications of employees if it sodesired. Accordingly, it would not seem that by limiting insome measure the Board's discretion in fashioning appro-5The foregoing finding is based upon the credited testimony of Pilachow-ski; Leavittwas not called as a witness6 Respondent'sbrief at p 12.Ibid341priate units in Section 9(b), Congress thereby deprived se-curity guards of their rights to engage in union or concertedactivities under Section 7.8Respondent's difficulty in this case appears to be that itlumped its supervisors and the security guards together initsdirection that they not participate in union activities.That it had the right to do so asrespects its supervisorsseems clear since the latter are excluded from the definitionof employee in Section 2(3). However, as pointed out above,security guards are not so excluded and therefore cannot beso deprived, at least inferentially.Thus,by attending meetings of the Union,Pilachowskiwas not engaging in activities unprotected by the Act; hisdischarge,therefore,had a purpose and effect of discourag-ing membership in a labor organization in violation of Sec-tion 8(a)(3) and (1) of the Act.C. Interference,Restraint,and Coercion1.SurveillanceThe complaint alleges that on or about April 1 and April5 Respondent'smanagement trainee,Robert Gibbs, actingfor and on behalf of the Respondent,engagedin surveil-lance ofunion meetingsat the Aberdeen, Maryland, Holi-day Inn.The evidence shows that on the Saturday evening beforeEaster Sunday, in the spring of 1972, the employees of Re-spondent who were engaged in organizing the Union sched-uled a meeting after work at the said Holiday Inn .9 Twofemale members of the Union, not employees of Respon-dent,10were sittingin the cocktailloungeof the Holiday Innabout 9 p.m. that evening, having a drink. They noticed aman who came in and seated himself at a tablenear theentrance to the lounge, with a view toward the lobby of themotel. The man pulled out a pad from his pocket and madea notation thereon immediately after several of the employ-ees of Respondent passed through the lobby. IIDennis Meadowcroft,a businessagent of the Union,came to the Holiday Inn that evening to attend the unionmeeting. He went into the cocktail lounge to see if any ofthe employees of Respondent were there, and saw the twoAmes employees as well as the man at the table whom herecognized as Gibbs.12 Meadowcroft testified that he spoketo the two Ames employees (whom he knew by virtue of a6Thisanalysis isin accord withthat of the Board and the court inWhiteSuperiorDivision,White Motor Corporation,162 NLRB1496, enfd.as modi-fied 404 F.2d 1100 (C.A. 6, 1968)91t appearsthat from the testimonyof DorothyHimmelman that thisSaturdaymeeting was a special one, and was held in lieu of the regularWednesdaynight meetingthat week.10 Theywere employeesof AmesDepartment Store, a similar operation tothat of Respondent,located several miles away.11Although,as above pointed out, neitherof the twowomen was anemployee of Respondent,one testified that she recognized about a half dozenof the passersby as the Respondent's employees since she had been in thestore quite often.She also testified that she recognized the face of the mansitting at the table since she had also seen him at Respondent's store,but thatshe did not know his name until later. Both witnessescandidlyacknowledgedthat they could not see exactly what information the man at the table waswriting on his pad.12Meadowcrofttestifiedthat he hadseen Gibbs on several occasionsabout the Respondent's premises while he(Meadowcroft)was engaged inorganizing activities. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDprevious organizational campaign there), and told them thatif they would stay for awhile he would come back and buythem a drink.Meadowcroft returned to the lounge at approximately10:30 p.m., after the union meeting of Respondent's em-ployees had commenced. At that time, he was advised bythe two Ames employees that Gibbs had just left. He satdown with them and they discussed the incident, and heconfirmed to them that the man was Gibbs from theRespondent's store.13Based upon the foregoing findings, I conclude that anobject of Gibbs' presence in the lounge of the Holiday Innthat evening was to surveil the union meeting.As abovenoted,Gibbs was not called as a witness, and the onlyexplanation offered for his presence in the lounge wasthrough the testimony of Respondent's personnel director.Lerner, who stated that Gibbs lived across the street at aQuality Court Motel and frequently visited the lounge at theHoliday Inn for personal pleasure. However, I deem suchevidence insufficient to rebut theprima faciecase of theGeneral Counsel and therefore find, as noted, that an objec-tive of Gibbs'presence was surveillance.Nevertheless, asRespondent contends that Gibbs was neither a supervisornor an agent of Respondent, it is necessary to consider theevidence on that issue. 142.Gibbs' supervisory statusGibbs was hired in February as a management trainee. Itwas his function in that capacity to learn every aspect of theRespondent's operation and, as Personnel Director Lernertestified, it takes an average of 6 months for a trainee tolearn the operation.15 Lerner further testified that Gibbs hadthe authority to make recommendations to the store manag-er with respect to any aspect of the store's operation.Based upon the testimony of employee witnesses, whomI credit in the absence of any countervailing evidence, I findthat Gibbs did have certain independent authority in thestore. Thus, he assigned work to employees and transferredthem from one department of the store to another; he hadthe right to authorize clearance of a customer's check inexcess of$50, and to authorize"voiding" a transaction inthe cash register, neither of which was within the authorityof a rank-and-file employee. Gibbs attended meetings of the"management team" along with admitted supervisors.16 In-13The foregoing findings are based upona synthesisof thetestimony ofthe three persons involved,Gibbs nothaving beencalledas a witness Al-though, as might be expected,there are some discrepancies in the testimonyof the three,I find them to be essentially honest attempts at recollection ofthe factsand, particularly in theabsence of countervailing testimony,I creditthem14DorothyHimmelman testified as to another occasion when, followinga union meeting at the Holiday Inn, shenoticed Gibbsat thebar in thelounge of the inn and spoke tohim The following day hecame to her placeof work and denied that he had been in theHolidayInn the previous eveningto spy on theirmeetingWhile I do not necessarily credit such denial, I findthat there is insufficient evidence to sustain a finding thatGibbswas presenton that occasionfor the purposeof engaging in surveillance(cf.ReidbordBrosCo,189 NLRB 158),and I will recommend that the complaint bedismissed to that extent15This,even thoughGibbs had previousexperience in the retail trade16The onlypersonnelconceded by Respondent inthis proceedingto besupervisors are Store ManagerLeavitt andAssistant Store Manager Ander-deed, Gibbs' rate of pay is in excess of that of the assistantstore manager, an admitted supervisor.Finally, it appears that, as noted previously, there areapproximately 90 employees who worked at Respondent'sstore on two shifts. Generally speaking, the store manageris present on the first shift and the assistant store manageris presenton the second shift, although there may be someoverlapping.Nevertheless,assuming the Respondent'stheory of supervision, there would be only one supervisorfor approximately 50 employees on the first shift and asingle supervisor for the 40 employees on the second shift.The Board has on many occasions taken into considerationsuch a disproportionate ratio of supervisors to rank-and-fileemployees in considering the supervisory status of a contest-ed supervisor, 17Based upon all the foregoing, I find and conclude that, atall times material, Gibbs was a supervisor within the mean-ing of the Act and therefore a person for whose conductRespondent may be held accountable, even though there isno direct proof in this record that Respondent authorizedor directed such conduct.'s Accordingly, I find and con-clude that Gibbs' surveillance of the union meeting at theHoliday Inn on the Saturday prior to Easter constitutedinterference,restraint,and coercion within the meaning ofSection 8(a)(1) of the Act.3. Promises of benefit, coercive threats,and interrogationWith one exception to be discussedinfra,the remainingallegationsof the complaint with respect to independentviolations of Section 8(a)(1) of the Act by Respondent'sagents or supervisors are based upon the testimony of Doro-thy Himmelman, who was, as previously pointed out, theprincipal organizer of the Union among Respondent's em-ployees.19Himmelman testified that shortly after she commencedher attempts to organize the Union in the store in March heractivities were constantly surveilled by the managers of thevarious departments in the store (of which there were ap-proximately eight or nine.) She also testifiedas to incidentsof harassment wherein Store Manager Leavitt reprimandedher for taking a spoon in the snackbar, and on anotheroccasion accused her-apparently-of theft for havingsomethingin a paper bag. When she showed him that it wasa bag in which she brought old working shoes, he apolo-gized. In April, Gibbs told her that he respected the way shewas doing herjob of organizing, but that he also had hisjobto do and that he was going to "fight [her] all the way. Idon't want to fight you, but I'm going to have to."Himmelman was absent from the store during May andson However, I note that inthe concurrentrepresentation case involving theRespondent the latter also concededGibbsto bea "supervisoryemployee "See G C Exh 217 See,eg,M & M Charter Lines, Inc,173 NLRB 605, 610,BrewtonFashions,Inc, a Divisionof Judy Bond,145 NLRB 99, 107, enfd 361 F 2d 8(C A 5), certdenied385 U S 84218 SeetheCopps Corporation,181NLRB 294, 29519The complaintascribes certain unlawful conduct to Respondent Person-nel Manager Lerner.However, there beingno evidenceadduced in the recordin support of such allegations, I will recommendthatthe complaint bedismissed to that extent BEL-AIR MART, INC.343June because of illness and during July because of the deathof her father. When she returned in August, Store ManagerLeavitt requested that she see him in his office. There, hepromised her any position in the store that she desired whenthe union campaign was over if she would "back off" of thepressure she had been exerting on the other employees 20 Inthe same conversation, Leavitt advised Himmelman that hehad "told the boys to lay off of her" and that if anyonetreated her as formerly he wanted to know about it. I believethis undenied statement to warrant a reasonable inferencethat Leavitt had directed the department managers to sur-veilHimmelman's activities, as previously described, evenif the department managers do not technically come withinthe definition of supervisor as defined in the Act. Accord-ingly, I find the allegation in the complaint, that Respon-dent, by its department managers, harassed employeesbecause of their union activities, to be sustained.Approximately a week later, Himmelman had anotherconversation with Leavitt in which he told her that he hadnoticed that she had not been as active as previously andthat he was pleased and that if she continued in that direc-tion he would, in turn, also help her.Himmelman testified that around the beginning of Sep-tember Leavitt telephoned her while at work (even thoughhe might be in the store, he did not want other employeesto see him in conversation with her) and asked her "howthings were going and were there any meetings coming upin the future." I find these interrogations to constitute inter-ference, restraint, and coercion within the meaning of Sec-tion 8(a)(1).4.Alleged threat by Jessie RichThe complaint alleges that on or about August 30Respondent's supervisor, Jessie Rich, threatened employeeswith discharge if they engaged in union activities. Evidencein support of this allegation was adduced by the GeneralCounsel through the testimony of Linda McClung, an em-ployee in Respondent's "wig department" in August 21 Itappears that, at the time of the alleged threat, there wereonly two employees in the wig department, McClung andJessie Rich, whom McClung referred to as her "superior"and "manager of wigs." However, on cross-examination,McClung acknowledged that, the store being open for 72hours per week, she and Rich, for the most part, shared thetime between them so that one person would be on dutywhile the other was off. McClung further testified that, al-though Rich had certain authority with respect to promo-tions, demotions, granting time off, and hiring or firing ofother employees, "she always had to check with Mr. Leav-itt."Thus, it can be fairly stated that Rich possessed no"independent judgment" with respect to these matters.While the evidence shows, as hereinabove set forth, that"department managers" attended certain meetings withLerner as part of the "management team," it does not spe-cifically appear that Rich attended any of these meetings.In addition, McClung could not testify of her own knowl-20 1 find thispromise of benefit in return for limitation of legitimate unionactivities to be violative of SecS(a)(1) ofthe Act.21McClung atthe timeof the hearing had left the employ of Respondentedge that Rich received money as a Christmas bonus (as,apparently, other department managers did). Rich deniedreceiving such a bonus from Respondent.Accordingly, after a consideration of all the evidence inthe record as a whole, I find and conclude that the GeneralCounsel did not prove by a preponderance of such evidencethatRich was a supervisor or agent of Respondent forwhom Respondent could be held responsible for any re-marks that she may have made to McClung. As a conse-quence, I do not reach the question of whether anystatements she may have made to McClung on or aboutAugust 30 constituted a violation of Section 8(a)(1), and Iwill recommend that the complaint be dismissed to thatextent.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.Upon the basis of the foregoing findings of fact, and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of the Act.2.The Union is a labor organization within the meaningof the Act.3.By discharging James Pilachowski, as describedabove, the Respondent discriminated against an employeein regard to his hire and tenure of employment in order todiscourage membership in the Union, and has thereby en-gaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.4.By surveilling their union activities, by harassing andintimidating employees because they engaged in union ac-tivities, by coercively interrogating employees concerningtheir union activities, and by promising employees benefitsif they would cease supporting the Union, the Respondenthas interfered with, restrained, and coerced employees inthe exercise of rights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and(3) of theAct, Ishall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policiesof the Act.Having foundthatRespondent discriminatorily dis-charged James Pilachowski,itwill be recommended that the 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent offer him immediate and full reinstatement tohis formerjob or,if that position no longer exists, to asubstantially equivalent position,without prejudice to hisseniority or other rights and privileges,and that he be madewhole for anyloss he may have suffered by reason of thediscrimination against him. Backpay shall be computed inaccordancewith theformula setforth in F.W.WoolworthCompany,90 NLRB289, andIsis Plumbing&Heating Co.,138 NLRB 716.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguardedby the Act,itwill be recommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of theAct.N.L.R.B. v.EntwistleMfg.Co., 120F.2d 532, 536 (C.A. 4).Upon thebasis of the entire record,and pursuant toSection 10(c) ofthe Act,I hereby issue the following recom-mended:ORDER22The Respondent, Bel-Air Mart, Inc., a Subsidiary ofMammoth Mart,Inc.,BelAir,Maryland,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Engaging in surveillance of employees'union activi-ties.(b)Harassing and intimidating employees because theyengage in union activities.(c)Coercivelyinterrogating employees concerning unionactivities.(d) Promising benefits to employees in return for theirceasing union activities.(e)Discouraging membership in or activities on behalf ofRetail Store Employees Union, Local 692, Retail ClerksInternational Association, or any other labor organization,by discharging or otherwise discnminating against employ-ees with respect to their ratesof pay,wages,hours,tenure22 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, asprovidedin Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposesof employment, or any term or condition of employment.(f) In any manner interfering with, restraining, or coerc-ing itsemployees in the exercise of their right to self-organi-zation, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosingand toengage inconcerted activities for the purpose ofco'lective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Offer to James Pilachowski immediate and full rein-statementto his former job or, if that job no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for his loss of earnings in the manner set forth in the"Remedy" section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its store in Bel Air, Maryland, copies of theattached notice marked "Appendix." 3 Copies of the no-tice, on forms provided by the Regional Director for Region5, after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained for 60 consecutivedaysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that thenoticesare not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.23 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNational LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLabor RelationsBoard."